Servers, Ch. J.
1. ADMINISTRATOR : estates : collateral security: agency. This action was brought 'to recover of Stoddard & Eennick the proceeds of certain notes placed in their hands by the deceased. Certain corporations intervened and claimed they were entitled to said. notes and proceeds on the ground the deceased was indebted to them, which indebtedness was in the hands of Stoddard & Eennick for collection and that deceased placed the notes in their hands as collateral security for such indebtedness. The allegations contained in the petition of intervention were denied arid it was the issue thus formed that. was referred, the contention being who was entitled to said notes and proceeds, tho plaintiff or intervenors.
The referee found that Stoddard & Eennick were the agents of both the deceased and intervenors, and that the “ money *655and the assets now in controversy are the proceeds of collaterals placed in the hands of the defendants by said E. P. Bennett during his life time, for the sole and only purpose of being collected by the defendants, and they, the defendants, to have and, use the same in paying oif and discharging the indebtedness of said deceased, then in the hands of the defendants. •“ * * * * ” There is no showing all the evidence is before us, therefore the finding of facts made by the referee cannot be reviewed. As conclusions of law the referee found that the agency of the defendants was coupled with an interest and therefore it did not terminate at the death of said Bennett, and also that the facts warranted the conclusion the deceased turned over the assets in question for the purpose of paying the indebtedness due the intervenors.
Counsel' for the plaintiff insist the agency terminated at Bennett’s death. By this we understand counsel to mean it terminated as to Bennett and his estate. It seems to us this may be conceded. For it is found as a fact the notes were placed in the hands of Stoddard & Bennick as collateral security for the payment of the claims of the intervenors, who thereby became, in equity at least, the owners of the notes and proceeds. Being the owners and holders of the notes, they could maintain an action thereon in their own names. Code, §§ 2543, 2545; Younker v. Martin, 18 Iowa, 143. The intervenors were entitled to the notes and the proceeds until the indebtedness, for the payment of which they were pledged, was paid. The possession of their agents made the intervenors, in fact, the holders of the notes. There is no pretense such agency was revoked by the death of Bennett or otherwise. "What does it matter then if Stoddard & Bennick did cease to be the agents of Bennett at his death.
Affirmed.